REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/14/20 has been entered in full. Claims 1, 3, 11, 11-20 are amended. Claim 6 is canceled. New claim 21 is added. Claims 1-5 and 7-21 are pending. 

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 1/22/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/19/20).
All rejections of cancelled claim 6 is moot.
The objection to claim 3 at pg 2 is withdrawn in view of the amendments to the claims.
The rejection of claims 1-5, 7-11 and 14-20 under 35 U.S.C § 112(b) at pg 3 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 4, 7-9 and 11 under 35 U.S.C. 102(a)(1) and 102(a)(2) at pg 4-5 as being anticipated by Tsao et al, U.S. 20080206819, published 8/28/08 is withdrawn in view of the amendments to the claims.
The rejection of claims 2 and 5 under 35 U.S.C. 103(a) at pg 5-6 as being unpatentable over Tsao et al, U.S. 20080206819, published 8/28/08 is withdrawn in view of the amendments to the claims.
The rejection of claim 10 under 35 U.S.C. 103(a) at pg 6-7 as being unpatentable over Tsao et al, U.S. 20080206819, published 8/28/08, as applied to claim 1, and further in view of Schneider et al (1996), is withdrawn in view of the amendments to the claims.
withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 12/14/20 and approved by the USPTO.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 12 and 13 are hereby rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-5, 7-11 and 14-21 set forth previously have been withdrawn as indicated above. Furthermore, claims 12 and 13 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 7-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646